Citation Nr: 0817110	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-29 977	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1953 to April 1957.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2006 rating action that denied service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.  

2.  Bilateral hearing loss was not shown present in service 
or for many years thereafter, and the competent evidence 
establishes no nexus between any such current disability and 
the veteran's military service or any incident thereof.  

3.  Tinnitus was not shown present in service or for many 
years thereafter, and the competent evidence establishes no 
nexus between any such current disability and the veteran's 
military service or any incident thereof.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

An August 2005 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any evidence 
that he had in his possession that pertained to his claims.  
The Board thus finds that the 2005 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the August 
2005 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the April 2006 rating 
action on appeal.    
    
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and the RO 
furnished the veteran notice pertaining to the effective date 
information in a March 2006 letter, thus fully meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service medical, 
personnel, and administrative records, and post-service VA 
medical records.  The veteran was afforded VA audiological 
examinations in April and June 2005.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In September 
2005, the veteran stated that he had no additional evidence 
to submit in connection with his claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  Although in 
October 2006 the veteran's representative requested that this 
case be remanded to the RO to afford the veteran a new VA 
audiological examination, the Board finds that such new 
examination is not necessary.  Service personnel and 
administrative records contain no corroborating evidence of 
alleged acoustic trauma, such as military occupational 
specialties or duty assignments indicating that the veteran 
was exposed to noise.  A review of the reports of the April 
and June 2005 VA audiological examinations indicates that 
they contain the veteran's complaints, detailed clinical 
audiological findings on current examinations, and diagnoses, 
and the Board is satisfied that those examinations, together 
with the other evidence of record, are adequate to equitably 
adjudicate these claims.    
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current bilateral hearing loss 
and tinnitus are a result of acoustic trauma during military 
service.  He asserts that he was exposed to loud noise from 
the firing of a gun, variously described as a 5-inch and 8-
inch cannon, aboardship in service.  

In this case, the service medical records are negative for 
findings or diagnoses of any hearing loss or tinnitus.  The 
veteran's hearing was 15/15 bilaterally on whispered voice 
testing on January 1953 enlistment examination, and 15/15 
bilaterally on spoken voice testing on March 1957 separation 
examination.  

Service personnel and administrative records contain no 
corroborating evidence of alleged acoustic trauma, such as 
military occupational specialties or duty assignments 
indicating that the veteran was exposed to noise.  Rather, 
these service records show that his military occupational 
specialty was as a commissaryman, and 1954 records indicate 
that he worked in a bake shop aboardship.

The first evidence of bilateral hearing loss and tinnitus was 
that noted on VA audiological examination of April 2005, over 
48 years post service, at which time the veteran gave a 
history of exposure to both occupational and military based 
noise.  Current audiometric examination showed the veteran's 
hearing in db as follows: 20, 20, 30, 40, and 40 on the 
right, and 15, 15, 35, 40, and 45 on the left at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Speech 
recognition scores were 96% bilaterally.  There was no 
medical opinion contained therein directly relating any 
hearing loss or tinnitus first manifested over 48 years post 
service to the veteran's military service or any incident 
thereof.

On June 2005 VA audiological examination, the veteran gave a 
history of military noise exposure to large guns on a ship.  
Current audiometric examination showed the veteran's hearing 
in db as follows: 15, 15, 25, 40, and 35 on the right, and 
15, 10, 40, 45, and 50 on the left at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The audiologist's 
conclusion was bilateral high frequency sensorineural hearing 
loss, slightly worse in the left ear.  There was no medical 
opinion contained therein directly relating any hearing loss 
or tinnitus first manifested over 48 years post service to 
the veteran's military service or any incident thereof.

The aforementioned evidence reveals that the veteran's 
hearing loss and tinnitus were first manifested many years 
post service, and that there is no competent evidence 
establishing a nexus between those disabilities and the 
veteran's military service or any incident thereof.  The 
Board finds that the appellant's own reported history of 
military noise exposure does not constitute competent 
evidence of acoustic trauma in service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  As noted above, neither do the service 
personnel and administrative records contain corroborating 
evidence of alleged acoustic trauma, such as military 
occupational specialties or duty assignments indicating that 
the veteran was exposed to noise.  In the absence of 
competent and persuasive (medical) evidence establishing a 
nexus between any current hearing loss or tinnitus first 
manifested many years post service and the veteran's military 
service or any incident thereof, including claimed acoustic 
trauma, the Board finds no basis upon which to grant service 
connection therefor.

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, including 
claims of trouble hearing and ringing in the ears.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, a layman such as the 
veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
a medical matter such as whether any current hearing loss or 
tinnitus is related to claimed noise exposure in military 
service.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).   Hence, the veteran's assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


